


Exhibit 10.36




CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is made and entered into, effective
October 1, 2013, by and between EZCORP, Inc., a Delaware corporation (“EZCORP”),
and LPG Limited (HK), an entity wholly-owned by Lachlan Paul Given (“LPG”),
regarding certain international consulting advisory services to be rendered by
LPG to EZCORP and its wholly-owned subsidiary, Change Capital, Inc. (“Change
Capital”).
Recitals
A.
EZCORP desires to engage LPG as an independent contractor to provide consulting
and advisory services to EZCORP and Change Capital, as described herein.

B.
LPG desires to accept such engagement subject to the terms and conditions
specified herein.

Now, therefore, for and in consideration of the premises and mutual covenants
and agreements specified herein, and for other consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follow:
1.
Consulting Services - EZCORP hereby engages LPG to provide, and LPG hereby
accepts such engagement and agrees to provide to EZCORP and Change Capital, the
following consulting and advisory services (the “Services”):

(a)
Identifying and evaluating new international investment, partnership and joint
venture opportunities, with particular focus on the Asia-Pacific Region,
including:

•
Australia and New Zealand;

•
India, Pakistan and Sri Lanka;

•
Japan;

•
Hong Kong and mainland China;

•
The Philippines;

•
Malaysia and Singapore;

•
Thailand and Vietnam; and

•
Indonesia.

(b)
Identifying and evaluating significant global private equity partnerships;

(c)
Structuring and evaluating international financing alternatives, including
issuances of equity securities, equity-linked and hybrid securities, debt
securities and other debt facilities and off-balance sheet financing vehicles;

(d)
Advising on, and providing contacts with respect to, relationships with global
investment banks and brokerage houses, as well as commercial banks and other
global funding sources;

(e)
Working with EZCORP, Change Capital and other advisors to EZCORP, including
Madison Park LLC, to identify and evaluate mergers, acquisitions and other
strategic transactions and investment opportunities, and to review and evaluate
the post-closing performance of those transactions and investments; and

(f)
Performing such other services related to the foregoing as are reasonably
requested by EZCORP.

It is hereby agreed that, while performing the Services, Mr. Given may utilize
the titles of “Vice Chairman” of Change Capital and “Chairman of Change Capital
Asia”; provided, however, that neither Mr. Given nor LPG shall have any
authority to make any agreement (written or oral), incur any obligation or
execute any document on behalf of, or to otherwise bind, either EZCORP or Change
Capital.
2.
Compensation and Payments -

(a)
Monthly Retainer Fee - As compensation for providing the Services, EZCORP shall
pay LPG a retainer fee equal to $30,000 per month payable in advance on or
before the fifth day of each month; provided, however, that the first such
payment, which shall cover the month of October 2013, shall be paid as soon as
practicable after the execution of this Agreement.





--------------------------------------------------------------------------------




(b)
Bonus Opportunity - Following the expiration of this engagement, EZCORP may, but
shall not be obligated to, pay LPG a bonus. The “Target Amount” of the bonus
shall be 100% of the annual monthly retainer fee described in subparagraph (a)
above (i.e., $360,000). As a guide, if LPG “meets” performance expectations, the
bonus should be equal to the Target Amount; if LPG “exceeds” expectations, the
bonus should be in excess of the Target Amount; and if LPG “misses”
expectations, the bonus should be less than the Target Amount. The Chief
Executive Officer of EZCORP, in his sole and absolute discretion, shall
determine (i) whether any bonus shall be paid, (ii) whether LPG’s performance
during the term of this Agreement “meets,” “exceeds” or “misses” expectations
and (ii) if a bonus is to be paid, the amount of such bonus.

(c)
Reimbursement of Expenses - EZCORP shall reimburse LPG for its out-of-pocket
travel and entertainment expenses incurred in connection with providing the
Services. In order to document those expenses, LPG shall submit expense reports
(including supporting documentation) in accordance with EZCORP’s expense
reporting policies generally applicable to its executive officers. Expenses
shall be paid within 30 days after receipt of appropriate expense reports and
supporting documentation.

All such payments may be made either by EZCORP directly or by Change Capital.
3.
Term and Termination -

(a)
The engagement described in this Agreement shall be deemed to have commenced on
October 1, 2013 and shall terminate on September 30, 2014.

(b)
Either party may terminate this Agreement, and the engagement described herein,
with or without cause upon 30 days written notice to the other party.

(c)
Upon termination of this Agreement, all obligations of the parties hereunder
shall cease; provided, however that (i) EZCORP shall be obligated to pay any
portion of the retainer fee under Paragraph 2(a) above that has been earned but
remains unpaid as of the date of termination and shall be obligated to pay
unreimbursed expenses pursuant to Paragraph 2(c) above (subject to the
provisions thereof), and (ii) the provisions of Paragraphs 4 and 5 below shall
survive such termination and shall continue in full force and effect.

4.
Indemnification and Contribution -

(a)
EZCORP shall indemnify and hold harmless LPG, its affiliates, the respective
officers, directors, employees, consultants, associates and agents of LPG and
its affiliates, and any person controlling LPG or any of its affiliates (each an
“Indemnified Person”) from and against any and all claims, costs, expenses,
liabilities, losses and damages (or actions in respect thereof) related to or
arising out of this engagement or LPG’s performance of the Services; provided,
however, that EZCORP shall not be responsible for any claims, costs, expenses,
liabilities, losses or damages of an Indemnified Person to the extent that it is
finally determined by a court or other tribunal of competent jurisdiction that
they resulted primarily from actions taken or omitted to be taken by such
Indemnified Person due to such Indemnified Person’s recklessness, willful
misconduct or bad faith or that they arose primarily out of or were based
primarily upon any untrue statement or omission made (i) in any document or
writing in reliance upon and in conformity with information furnished to EZCORP
by such Indemnified Person for use in such document or writing or (ii) in any
document in connection with the engagement without the prior approval of EZCORP.
For purposes of this provision, a person shall be considered to be “controlling”
LPG if such person would be considered to be a “controlling person” of LPG for
purposes of either Section 15 of the Securities Act of 1933 or Section 20(a) of
the Securities Exchange Act of 1934.

(b)
If any action or proceeding, including any governmental investigation, shall be
brought or asserted against an Indemnified Person in respect of which indemnity
may be sought from EZCORP, such Indemnified Person shall promptly notify EZCORP
in writing of an Indemnified Person’s knowledge of such action or proceeding,
and EZCORP shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of all fees
and disbursements of such counsel and all other expenses related to such action
or proceeding. Such Indemnified Person shall have the right to employ separate
counsel in any such action or proceeding and to participate in the defense
thereof, but the fees and expenses of such separate counsel shall be at the
expense of such Indemnified Person unless (i) EZCORP has agreed to pay such fees
and expenses or (ii) EZCORP shall have failed to timely assume the defense of
such action or proceeding, to employ counsel reasonably satisfactory to such
Indemnified Person in any such action or proceeding and if requested by such
Indemnified Person, to confirm in writing that it is obligated to indemnify such
Indemnified Person against all claims, costs, expenses, liabilities, losses and
damages related to or arising out of such action or proceeding in accordance
with this Agreement or (iii) counsel shall determine that there is or could
reasonably





--------------------------------------------------------------------------------




be expected to be a conflict of interest by reason of having common counsel in
any action or proceeding, in which case, if such Indemnified Person notifies
EZCORP in writing that it elects to employ separate counsel at the expense of
EZCORP, EZCORP shall not have the right to assume the defense of such action or
proceeding on behalf of such Indemnified Person, it being understood, however,
that EZCORP shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (together with appropriate local counsel) at any time for such
Indemnified Person, which firm shall be designated in writing by such
Indemnified Person. EZCORP shall not be liable for any settlement of any such
action or proceeding effected without EZCORP’s written consent, which should not
be unreasonably withheld. If settled with EZCORP’s prior written consent or if
there be a final and nonappealable judgment for the plaintiff in any such action
or proceeding, EZCORP agrees to indemnify and hold harmless such Indemnified
Person from and against any loss or liability to the extent stated above by
reason of such settlement or judgment.
(c)
If for any reason the indemnification provided herein is unavailable to an
Indemnified Person under subparagraph (a) of this Paragraph in respect of any
claims, costs, expenses, liabilities, losses or damages referred to therein or
if such indemnification shall be insufficient to hold such Indemnified Person
harmless from all such claims, costs, expenses, liabilities, losses or damages,
then EZCORP, in lieu of indemnifying such Indemnified Person shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
claims, costs, expenses, liabilities, losses, or damages (i) in such proportion
as is appropriate to reflect the relative benefits received by EZCORP on the one
hand and such Indemnified Person on the other hand or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of EZCORP, on the one hand, and
such Indemnified Person, on the other, as well as any other relevant equitable
consideration. The amount paid or payable by a party as a result of the claims,
costs, expenses, liabilities, losses or damages referred to above shall be
deemed to include, subject to the limitations set forth in subparagraph (b) of
this Paragraph any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.
Notwithstanding the provisions herein, LPG shall not be required to contribute
any amount in excess of the aggregate amount of retainer fees received by LPG
under this Agreement.

5.
Confidentiality and Securities Trading -

(a)
Neither party, without the express written consent of the other party, shall
disclose to any person (i) the information disclosed by EZCORP or Change Capital
to LPG in connection with LPG’s performance of the Services, (ii) the advice
provided to EZCORP or Change Capital by LPG in connection with LPG’s performance
of the Services or (iii) the terms of this Agreement; provided, however, that a
party shall be entitled to make such disclosure if, but only to the extent that,
it is required to do so by reason of a deposition, interrogatory, request for
documents, subpoena, civil investigative demand, other demand or request by a
governmental agency or the application of statutes, rules and regulations or
similar process, including stock exchange requirements. The provisions of this
subparagraph shall not apply to any information that is now or hereafter becomes
generally available to the public other than as a result of a violation of this
subparagraph.

(b)
LPG hereby acknowledges that EZCORP is a publicly traded company and that the
information EZCORP or Change Capital discloses to LPG and its representatives
during the course of this engagement may include material non-public
information. Accordingly, LPG agrees (for itself and on behalf of its
representatives) that it will not use any of such information for any purpose
(including engaging in transactions involving the publicly traded securities of
EZCORP) other than in connection with the performance of the Services pursuant
to this engagement.

6.
Governing Law - This Agreement shall be governed by the laws of the State of New
York.

7.
Assignment - The rights and obligations under this Agreement may not be assigned
by either party without the express written consent of the other party;
provided, however, that LPG, with at least 30 days’ written notice to EZCORP,
may assign its rights and obligations to any of its affiliates. For purposes of
this provision, LPG’s “affiliates” shall include those persons who control, are
controlled by or are under common control with LPG.

8.
Entire Agreement - This Agreement constitutes the entire agreement of the
parties hereto with respect to all matters contemplated hereby and supersedes
all previous agreements and understandings among them concerning such matters.
No statements or agreements, oral or written, made prior to or at the signing
hereof, shall vary, waive or modify the written terms hereof.





--------------------------------------------------------------------------------




(SIGNATURE PAGE FOLLOWS)
In witness whereof, the parties have executed this Agreement, intending to be
legally bound in accordance with its terms, to be effective as of the date first
written above.
EZCORP, INC.


By:    /s/ Thomas H. Welch, Jr.    
Thomas H. Welch, Jr.,
Senior Vice President,
General Counsel and Secretary
CHANGE CAPITAL, INC.


By:    /s/ Thomas H. Welch, Jr.    
Thomas H. Welch, Jr.,
Senior Vice President,
General Counsel and Secretary
LPG LIMITED (HK)


By:    /s/ Lachlan P. Given    
Lachlan Paul Given,
Owner and Principal






